—In an action to recover payment on a promissory note and personal guarantees, the defendant Jeffrey Martin appeals from an order of the Supreme Court, Nassau County (Collins, J.), entered January 17, 1991, which granted the plaintiffs motion for summary judgment against him and directed the entry of judgment for the plaintiff and against him in the principal sum of $47,949.69.
Ordered that the order is affirmed, with costs.
We find that the plaintiff hits made a prima facie showing of entitlement to judgment as a matter of law by offering sufficient evidence to demonstrate the absence of any material issues of fact (see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851). Further, despite the appellant’s contentions, we find that he failed to present evidence sufficient to raise triable issues of fact. Therefore, we conclude that the Supreme Court properly granted the plaintiffs motion for summary judgment (see, Zuckerman v City of New York, 49 NY2d 557). Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.